205 Ga. App. 856 (1992)
424 S.E.2d 902
CRAIG
v.
THE STATE.
A92A1388.
Court of Appeals of Georgia.
Decided October 5, 1992.
Reconsideration Denied October 20, 1992.
Ronnie K. Batchelor, for appellant.
Thomas C. Lawler III, District Attorney, Debra K. Turner, Assistant District Attorney, for appellee.
JOHNSON, Judge.
James A. Craig appeals from his conviction of child molestation and the denial of his motion for a new trial.
1. In his first enumeration of error, Craig contends that the trial court erroneously charged the jury on the definition of the offense of child molestation. The record reveals that the court asked Craig if he had any objections to the charge as given. Craig stated that he had no objections and he did not reserve the right to make any objections at a later time. "Clearly, it is the law of this state, even in criminal cases, that if the trial court asks if there are any objections to the charge given, counsel for the defendant must either state his objections or reserve the right to make such objections on motion for new trial or on appeal or waive any such objections." (Citation and punctuation omitted.) Seidel v. State, 197 Ga. App. 14, 15 (2) (397 SE2d 480) (1990). Due to Craig's failure to object or reserve objections to the charge upon the trial court's inquiry, such objections were waived and cannot be considered on appeal.
2. Craig's remaining three enumerations of error are deemed abandoned pursuant to Court of Appeals Rule 15 (c) (2) because they are not supported by argument. In his brief, Craig has set forth purported arguments in support of the remaining enumerations. Those arguments, however, are insufficient because they simply rephrase the enumerated errors. "Insofar as the enumerations themselves contain argument, it is conclusory and insufficient to raise justiciable issues." Hunter v. State, 201 Ga. App. 9 (2), 10 (410 SE2d 204) (1991).
Judgment affirmed. Carley, P. J., and Pope, J., concur.